UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number:3235-0058 Expires: August 31, 2009 Washington, D.C.20549 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER 0-24185 NOTIFICATION OF LATE FILING CUSIP NUMBER 16937H106 (Check One):x Form 10-Ko Form 20-Fo Form 11-K¨ Form 10-Qo Form 10-Do Form N-SARo Form N-CSR For Period Ended:June 30, 2009 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type.
